DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7 - 10, filed 06/02/2022, with respect to claims 1 – 3, 5, 6, 8 – 13, 15, 16, 18 – 20 have been fully considered and are persuasive.  The rejection of claims 1 – 3, 5, 6, 8 – 13, 15, 16, 18 – 20 under 35 U.S.C (103) has been withdrawn. 
Applicant argues that the prior art of record does not teach determining telephone call contents of the caller based on the voice recognition result and determine whether or not to provide the telephone call contents to the user based on an interest of the user in the telephone call contents; providing a portion of the telephone call contents to the user when the recommendation score exceeds a predetermined reference score (Amendment, pages 7 – 10).

Allowable Subject Matter
Claims 1 – 3, 5, 6, 8 – 13, 15, 16, 18 – 20 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (a dialogue manager, wherein the dialogue manager is configured to answer the telephone call based on an input command by a user, determine telephone call contents of the caller based on the voice recognition result and determine whether or not to provide the telephone call contents to the user based on an interest of the user in the telephone call contents, determine a recommendation score for the telephone call contents based on the telephone call contents, determine whether or not to provide the telephone call contents to the user based on the recommendation score, and provide a portion of the telephone call contents to the user when the recommendation score exceeds a predetermined reference score.). These limitations in conjunction with other limitations of the dependent and independent claims were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658